UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

PETER LIPINSKI

                         Plaintiff,                       1:17-cv-00175-MAT
          -v-                                             DECISION AND ORDER

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                  Defendant.
____________________________________


                                   INTRODUCTION

       Peter Lipinski (“Plaintiff”), represented by counsel, brings

this action under Title XVI of the Social Security Act (“the

Act”),    seeking        review   of   the        final     decision      of   Nancy    A.

Berryhill,      Acting       Commissioner          of     Social     Security      (“the

Commissioner”       or     “Defendant”),          denying     his    application       for

Supplemental Security Income (“SSI”). The Court has jurisdiction

over    the   matter      pursuant     to    42    U.S.C.     §§    405(g),     1383(c).

Presently before the Court are the parties’ competing motions for

judgment on the pleadings pursuant to Rule 12(c) of the Federal

Rules    of   Civil      Procedure.    For    the       reasons     set   forth   below,

Plaintiff’s motion is granted to the extent that the matter is

remanded for further administrative proceedings, and Defendant’s

motion is denied.

                             PROCEDURAL BACKGROUND

                                            -1-
      On June 9, 2011, Plaintiff protectively filed an application

for   SSI,     alleging   disability    as   of   August   7,   2007,    due   to

herniated discs in the cervical spine, status post-discogram, and

status   post-right       shoulder   surgery.     Administrative    Transcript

(“T.”) 220-24. The claim was initially denied on July 19, 2011.

T. 98-105. At Plaintiff’s request, a hearing was conducted on

November 28, 2012, in Buffalo, New York, by administrative law

judge (“ALJ”) Robert Harvey. Plaintiff appeared with his attorney

and testified. T. 54-75. On December 13, 2012, the ALJ issued an

unfavorable decision. T. 77-91. Plaintiff appealed the decision

to the Appeals Council, which vacated the decision and remanded

the case to the ALJ for further administrative development. T.

92-95. In particular, the ALJ was directed to reweigh the opinion

of Dr. Conrad Williams, one of Plaintiff’s treating sources, and

to    obtain    vocational    testimony      about   the   extent   to    which

Plaintiff’s limitations eroded the occupational base for light

work. T. 93.

      On remand, the ALJ held a second hearing in Buffalo, New

York, on February 19, 2015. Plaintiff appeared with his attorney

and testified. A vocational expert (“VE”) also testified. T. 26-

53. Plaintiff amended his alleged onset date from August 7, 2007,

to September 29, 2014. T. 29. On April 22, 2015, the ALJ issued a

second unfavorable decision. T. 9-25. Plaintiff timely appealed

                                       -2-
the decision to the Appeals Council, and on September 30, 2015,

he submitted additional evidence in support of his claim. T. 597-

615. The Appeals Council denied Plaintiff’s request for review on

September       7,     2016,        making     the    ALJ’s       decision     the     final

determination of the Commissioner. T. 1-5. This action followed.

                                    THE ALJ’S DECISION

     The    ALJ        applied        the     five-step       sequential         evaluation

promulgated       by    the     Commissioner         for    adjudicating         disability

claims. See 20 C.F.R. § 416.920(a).

     At step one of the sequential evaluation, the ALJ found that

Plaintiff had not engaged in substantial gainful activity since

September 29, 2014, the amended alleged onset date. T. 14.

     At    step      two,     the    ALJ     determined     that     Plaintiff     had    the

following       “severe”       impairments:          status       post   right     shoulder

arthroscopy, discogenic cervical spine, cervical radiculopathy,

and headaches. Id.

     At step three, the ALJ found that Plaintiff’s impairments

did not singularly or in combination meet or medically equal the

severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart    P,     Appendix      1.     Id.     The   ALJ    specifically         considered

Listings    1.02       (Major        Dysfunction       of     a    Joint(s))     and     1.04

(Disorders of the Spine). T. 14-15.




                                              -3-
       Before proceeding to step four, the ALJ found that Plaintiff

retained      the    residual      functional          capacity       (“RFC”)      to    perform

light      work    as    defined    in     20    C.F.R.    §     416.967(b),         with    the

following additional limitations: cannot work in an area with

unprotected         heights;      cannot        work    around        heavy,       moving,   or

dangerous         machinery;      has    occasional        limitation           in      bending,

stooping and squatting; cannot crawl; cannot climb ropes, ladders

or scaffolds; has occasional limitations in the ability to reach

in all directions with his right upper extremity; has occasional

limitations         in    pushing       and     pulling        with     the     right     upper

extremity; and cannot work in areas where he would be exposed to

cold. T. 15.

       At step four, the ALJ concluded that Plaintiff is unable to

perform any past relevant work as a truck driver. T. 20. At step

five, the ALJ found that, considering Plaintiff’s age, education,

work       experience,      and     RFC,      there      are     jobs       that     exist   in

significant numbers in the national economy that Plaintiff could

perform, including the representative jobs of counter clerk and

shipping/receiving weigher. T. 21. The ALJ accordingly found that

Plaintiff was not disabled as defined in the Act. Id.

                                    SCOPE OF REVIEW

       A     district      court        may     set     aside         the     Commissioner’s

determination that a claimant is not disabled only if the factual

                                              -4-
findings are not supported by “substantial evidence” or if the

decision is based on legal error. 42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003).

The district court must accept the Commissioner’s findings of

fact, provided that such findings are supported by “substantial

evidence”     in     the   record.       See    42     U.S.C.       §     405(g)       (the

Commissioner’s       findings     “as    to     any    fact,       if     supported     by

substantial        evidence,     shall     be     conclusive”).            “Substantial

evidence means ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Shaw v. Chater, 221

F.3d 126, 131 (2d Cir. 2000) (quotation omitted). The reviewing

court nevertheless must scrutinize the whole record and examine

evidence that supports or detracts from both sides. Tejada v.

Apfel, 167 F.3d 770, 774 (2d Cir. 1998) (citation omitted). “The

deferential standard of review for substantial evidence does not

apply   to    the     Commissioner’s      conclusions         of        law.”   Byam     v.

Barnhart, 336 F.3d 172, 179 (2d Cir. 2003) (citing Townley v.

Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

                                   DISCUSSION

      Plaintiff      contends    that    remand       is   warranted       because      the

ALJ’s determination is not based on substantial evidence because

(1)   the    ALJ    improperly   rejected       the    opinion      of     consultative

examiner Dr. Abrar Siddiqui based on his own lay interpretation

                                         -5-
of the medical evidence, and (2) the ALJ’s RFC was not supported

by    substantial    evidence    in    light    of   the   additional       evidence

submitted by Plaintiff to the Appeals Council.

I.     The Medical    Opinion     of    Consultative       Physician       Dr.   Abrar
       Siddiqui

       On November 17, 2014, Plaintiff was examined by Dr. Siddiqui

at the Commissioner’s request. T. 582-85. Plaintiff complained of

neck pain and back pain since a 2008 work accident as well as

back pain for the past three weeks following a motor vehicle

accident (“MVA”). His back pain was aggravated by bending and

lifting. He rated his neck pain at 7 to 9 on a scale of 1 to 10;

ice, a heating pad, and pain medication reduced it to a 4 out of

10.

       Upon   examination,      Plaintiff      appeared    to    be   in   no    acute

distress. He exhibited a normal gait, could walk on his heels and

toes with some difficulty, was able to squat to twenty degrees,

and used no assistive devices. T. 583.

       Plaintiff’s    cervical        spine    flexion     and    extension      were

restricted to 30 degrees; lateral flexion was restricted to 30

degrees due to neck pain. Plaintiff declined to perform neck

rotary movements bilaterally. He had no cervical or paracervical

pain or spasms and no trigger points. Id.

       Plaintiff’s right shoulder forward elevation and adbuction

were restricted to 100 degrees, adduction was restricted to 15
                                        -6-
degrees, internal rotation was restricted to 20 degrees, and

external rotation         was    restricted to          60     degrees due      to right

shoulder    pain.    T.   583-84.          Plaintiff     exhibited      full   range    of

motion in his left shoulder as well as in his elbows, forearms,

wrists, and fingers bilaterally. There was no joint inflammation,

effusion, or instability. T. 584.

      Plaintiff’s thoracic and lumbar spine flexion and extension

were restricted to 45 degrees. Lateral flexion was restricted to

15 degrees bilaterally, and rotary movements were restricted to

15   degrees    bilaterally          due    to    low   back    pain.   Id.    Plaintiff

exhibited      no   spinal      or    paraspinal        tenderness.     There     was   no

sacroiliac joint or sciatic notch tenderness, spasm, scoliosis,

or   kyphosis.       Straight         leg        raising     tests      were    negative

bilaterally. Id.

      Plaintiff exhibited full range of motion in his hips and

knees   bilaterally,         though        he    complained     of   low   back    pain.

Plaintiff’s ankle dorsiflexion and plantar flexion were full. His

strength was four out of fi13ve in proximal and distal muscles

bilaterally. He exhibited no muscle atrophy, sensory abnormality,

joint effusion, inflammation, or instability. T. 584.

      Dr. Siddiqui diagnosed Plaintiff with neck pain and low back

pain. T. 584. He opined that, on the basis of his examination,

Plaintiff had severe limitations in heavy lifting, squatting,

                                                -7-
kneeling, crouching, and frequent bending; moderate limitations

in walking long distances and standing long periods of time; and

mild limitation in sitting long periods of time. Plaintiff had

marked limitation in frequent bending, moderate limitation in

performing   overhead   activities   using   his   right   arm,   and   no

limitation using his hand for fine and gross motor activities. T.

585. When asked if the limitations to which he opined had lasted

or would last for 12 consecutive months, Dr. Siddiqui did not

check “yes” or “no”. T. 592.

       A cervical spine x-ray examination completed as part of Dr.

Siddiqui’s examination showed lower cervical straightening, but

otherwise the height of the vertebral bodies and intervertebral

disc spaces were relatively well-maintained and the pedicles were

intact. T. 586.

       Also on November 17, 2014, Dr. Siddiqui completed an RFC

assessment form provided by the Social Security Administration,

T. 587-92, indicating that Plaintiff could occasionally lift or

carry up to 10 pounds and never lift or carry more than 10

pounds; could sit for 3 hours at a time, stand for 1 hour at a

time, and walk for 15 minutes at a time. Dr. Siddiqui indicated

that Plaintiff could only sit for 3 hours total, stand for 1 hour

total, and walk for 15 minutes total during an 8-hour day. T.

588.    Plaintiff   could   frequently   reach     in   all   directions

                                 -8-
bilaterally;        frequently    handle,           finger,     feel,     push    and   pull

bilaterally; and frequently operate foot controls with either

foot.   T.    589.    Plaintiff        could    occasionally        climb      stairs      and

ramps, ladders or scaffolds, balance, stoop, kneel, crouch, and

crawl. T. 590. Dr. Siddiqui opined that Plaintiff was capable of

performing         activities     like        shopping,         traveling        without    a

companion,     ambulating       without        an    assistive      device,      walking     a

block at a reasonable pace, using standard public transportation,

and climbing a few steps at a reasonable pace. T. 592.

II.   The ALJ’s        RFC    Finding     Is        Not   Supported       by   Substantial
      Evidence


      Plaintiff       argues     that    the        ALJ   improperly       rejected        Dr.

Siddiqui’s opinion based on his own lay interpretation of medical

evidence      and    thus     failed     to    support        the   RFC    finding      with

substantial evidence.

      When assessing a disability claim, an ALJ is required to

“weigh all of the evidence available to make an RFC finding that

[is] consistent with the record as a whole.” Matta v. Astrue, 508

F. App’x 53, 56 (2d Cir. 2013) (unpublished opn.). The ALJ’s RFC

finding need “not perfectly correspond with any of the opinions

of medical sources.” Id. (citing Richardson v. Perales, 402 U.S.

389, 399 (1971) (stating that the trier of fact “has the duty” to

resolve      the    “not     uncommon    situation         of    conflicting        medical

                                           -9-
evidence”)). However, “an ALJ may not substitute his own judgment

for competent medical opinion.” Lewis v. Comm’r of Soc. Sec., No.

6:00 CV 1225 GLS, 2005 WL 1899399, at *3 (N.D.N.Y. Aug. 2, 2005)

(citing Rosa v. Callahan, 168 F.3d 72, 79 (2d Cir. 1999); Balsamo

v. Chater, 142 F.3d 75, 81 (2d Cir. 1998)).

      Here, the ALJ gave “little” weight to Dr. Siddiqui’s medical

source statement and detailed RFC questionnaire because (1) the

record      contained       no       evidence     of       nerve   root       or    thecal    sac

compression;         (2)        no     evidence       to     support      lower       extremity

limitations or the limitations in the use of foot controls; and

(3)   the    degree        of    limitation          assigned      by    Dr.       Siddiqui   was

inconsistent with the cervical spine x-rays showing only some

cervical straightening. Id.

      “Although       it        is   true     that     ‘the    ALJ      cannot      arbitrarily

substitute his own judgment for competent medical opinion,’ he

remains      ‘free    to        choose      between        properly      submitted      medical

opinions’      and    to        rely     on    those       opinions      in    reaching       his

disability determination.” Kessler v. Colvin, 48 F. Supp.3d 578,

597 (S.D.N.Y. 2014) (quoting McBrayer v. Sec. of Health and Human

Servs.,     712   F.2d          795,    799    (2d     Cir.    1983);      other      citations

omitted). Here, however, no medical expert had issued an opinion

indicating     that        “nerve       root    or     thecal      sac    compression”        was

required to reach the level of functional limitation reported by

                                               -10-
Dr. Siddiqui.      Thus,         the    ALJ    improperly elevated his               own       lay

opinion over the expert opinion of the consultative physician.

See, e.g., Gross v. Astrue, No. 12-CV-6207P, 2014 WL 1806779, at

*18 (W.D.N.Y. May 7, 2014) (finding RFC assessment not supported

by substantial evidence where the ALJ “primarily reached this

conclusion through her own interpretation of various MRIs and

x-ray reports contained in the treatment records”)(citing Suide

v. Astrue, 371 F. App’x 684, 690 (7th Cir. 2010) (unpublished

opn.); other citations omitted).

      With regard to the “lack of evidence” of “lower extremity

limitations,”      it     is     appropriate         for    an    ALJ     to    consider       how

consistent    an     opinion       is    with       the    rest    of     the    record    when

determining what weight to give to the opinion. See 20 C.F.R. §

416.927(c)(4). While “[a]n ALJ need not recite every piece of

evidence    that     contributed         to     [his]      decision,”            Cichocki      v.

Astrue, 729 F.3d 172, 178 n.3 (2d Cir. 2013), the decision must

be   sufficient      to     allow       the     reviewing         court    “to    glean        the

rationale    of an      ALJ’s      decision[,]”            id. Here, however,             it   is

wholly     unclear        what     the        ALJ    meant        by    “lower     extremity

limitations.” The only specific limitation involving the lower

extremities mentioned by the ALJ was the ability to use foot

controls. The Court is thus unable to discern what                                aspects of




                                              -11-
Dr. Siddiqui’s RFC assessment and medical source statement were

being rejected and why.

     Finally, with regard to the ALJ’s reliance on the cervical

spine   x-rays    as   evidence    negating       the    degree    of    limitations

assigned    by   Dr.   Siddiqui,       the     Court    finds     that   ALJ   again

substituted his lay opinion for that of a medical expert who

examined Plaintiff. In effect, the ALJ “relied on a medico-legal

standard of his own creation to determine when symptoms from

[musculoskeletal] diagnoses are severe enough to be disabling.”

Harris v. Colvin, 149 F. Supp.3d 435, 450 (W.D.N.Y. 2016) (citing

Morseman v.      Astrue,   571    F.    Supp.2d    390,    396    (W.D.N.Y.    2008)

(finding that ALJ “relie[d], in part, on his own lay opinion

regarding     manifestations       of     pain”;        credibility       assessment

“constitute[d] a medical standard authored by the ALJ and not

supported by any medical evidence in the record”)). As Plaintiff

points out, he sustained “significant injuries to the cervical

spine” as a result of his slip-and-fall at work in 2008. T. 286.

Cervical discography revealed that Plaintiff had discogenic pain

emanating from all vertebrae in the C3 to C7 range, described by

Dr. Huckell as “extensive tearing.” T. 371, 491-95. When this

annular tearing was discovered by means of cervical discography,

Plaintiff’s      x-rays    were    relatively          unremarkable.      Thus,   in

Plaintiff’s case, x-rays are not necessarily probative as to the

                                        -12-
severity      of    his    pain       or    his    limitations         caused     by   his

impairments.

       On the present record, the Court cannot find that the ALJ’s

failure to apply the correct legal principles in weighing Dr.

Siddiqui’s      medical     source         statement      and    RFC     assessment    was

harmless. Once Plaintiff amended his onset date, Dr. Siddiqui’s

reports were the only medical opinion evidence in the record that

covered      the    relevant      period.         The   ALJ’s      rejection      of   Dr.

Siddiqui’s opinions left the RFC assessment unsupported by any

medical opinion evidence. In the present case, the Court finds

that this left a gap in the record. See Palascak v. Colvin, No.

1:11-CV-0592(MAT), 2014 WL 1920510, at *9 (W.D.N.Y. May 14, 2014)

(“Given Plaintiff’s            multiple      physical     and     mental    impairments,

this is not a case where the medical evidence shows ‘relatively

little physical         impairment’         such   that    the ALJ       ‘can    render a

common      sense   judgment      about      functional         capacity.’”)     (quoting

Manso–Pizarro v. Sec’y of Health & Human Servs., 76 F.3d 15, 17

(1st Cir. 1996)).

III.     The Additional Evidence Submitted to the Appeals Council
       Undermined the RFC Assessment

       On    September     30,     2015,      Plaintiff         submitted       additional

medical      evidence     to    the    Appeals      Council       that     detailed    his

treatment following the October 27, 2014 MVA. T. 597-619. The

evidence submitted included emergency room records immediately
                                            -13-
following the car accident (T. 605-610), chiropractic treatment

records (T. 597-604), and pain management records (T. 611-19).

These records show that Plaintiff sought treatment for neck pain,

right shoulder pain, headaches, and low back pain. The Appeals

Council    accepted    and   reviewed     the   additional    evidence       and

determined that it was not contrary to the weight of all the

evidence    in   the   record.   Accordingly,     it    denied      Plaintiff’s

request to further review the ALJ’s decision. T. 1-5.

     Where, as here, the Appeals Council adds new evidence to the

record but denies review, the reviewing court does not assess the

Appeals Council’s denial but           decides whether the record as a

whole, including the new evidence, contains substantial evidence

supporting the ALJ’s determination. Perez v. Charter, 77 F.3d 41,

45-46 (2d Cir. 1996). If the additional evidence is consistent

with the ALJ’s decision, then the decision should be affirmed.

See id. at 47. The Court finds that the additional evidence

submitted to the Appeals Council after the hearing undermines the

substantiality of the evidence supporting the RFC assessment and

further    supports    the   Court’s    conclusion     that   the    error   in

weighing Dr. Siddiqui’s opinion was not harmless.

     In particular, pain management specialist Dr. Mikhail Strut

examined Plaintiff on May 5, 2015, and noted that he appeared to

be in distress due to pain. T. 613. On examination, Plaintiff had

                                   -14-
a positive Spurling’s test; tenderness and sensitivity in the

occipital region; and pain on palpation over a number of areas

including     the     cervices     capitus,        upper      trapezius,        lumbar

paraspinal, bilateral sacroiliac joints, and tensor fascia lata.

T.    613.   His    functional     range     of    motion        was    decreased      to

approximately 50 to 75 percent in all planes. Id. Dr. Strut

diagnosed Plaintiff with acute pain due to trauma; sprains and

strains      of     the     cervical,    thoracic,         and     lumbar      spines;

cervicalgia; lumbago; and neuritis, among other things. T. 614.

The date of loss was indicated as October 27, 2014, the date of

the   MVA.    Dr.    Strut    opined    that      Plaintiff       was    100   percent

temporarily disabled. T. 614. While Dr. Strut’s opinion as to

Plaintiff’s disability had neither persuasive nor binding effect

on    the    Commissioner,       Dr.    Strut’s      clinical           findings      and

observations        about     Plaintiff’s       functional        limitations         are

relevant, and the ALJ should have the opportunity to consider

them in the first instance.

                                   CONCLUSION

      For the foregoing reasons, Plaintiff’s motion for judgment

on the pleadings (Docket No. 13) is granted to the extent that

the   Commissioner’s        decision    is     reversed,    and        the   matter   is

remanded for further administrative proceedings consistent with

this decision. In particular, the ALJ is directed to (1) reweigh

                                        -15-
the medical source statement and RFC assessment of consultative

physician       Dr.     Siddiqui;    (2)     recontact          Dr.    Siddiqui        for

clarification regarding the question he left blank on the RFC

assessment form (i.e., whether the limitations he assigned had

existed    or    were    expected   to     exist     for   12    months);        and   (3)

consider    the   evidence     submitted        by   Plaintiff        to   the   Appeals

Council     in        connection    with     the      previous         hearing.        The

Commissioner’s motion for judgment on the pleadings (Docket No.

18) is denied.          The Clerk of Court is directed to close this

case.

    IT IS SO ORDERED.


                                        s/ Michael A. Telesca
                                      _____________________________
                                      HONORABLE MICHAEL A. TELESCA
                                      United States District Judge


Dated:      March 29, 2019
            Rochester, New York




                                         -16-
